Citation Nr: 0923287	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-07 518	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a right fifth metatarsal 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision, in which 
the RO in Atlanta, Georgia granted service connection and 
assigned an initial 10 percent rating for residuals of a 
fracture of the right fifth metatarsal, effective December 
16, 1998.  The Veteran subsequently moved, and her claims 
file is currently within the jurisdiction of the RO in 
Winston-Salem, North Carolina.  

The Veteran filed a notice of disagreement (NOD) in February 
2000, and the RO issued a statement of the case (SOC) in July 
2002 (resent in February 2003).  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2003.

In March 2003 and June 2004, the RO continued the denial of 
the claim (as reflected in supplemental SOCs (SSOCs)).

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In June 2005, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
additional development.  After attempting to accomplish the 
additional development, the RO continued the denial of a 
higher initial rating, as reflected in an October 2005 SSOC, 
and returned the case to the Board for further appellate 
review.

In January 2007, the Board again remanded this matter to the 
RO, via the AMC, for additional development.  After 
accomplishing the additional development, the RO continued 
the denial of a higher initial rating, as reflected in a 
March 2009 SSOC, and returned the case to the Board for 
further appellate review.

The Board notes that the Veteran requested a Board hearing in 
March 2003, and letters sent on November 9, 2004 and November 
30, 2004 informed and reminded the appellant that her hearing 
was scheduled for December 17, 2004.  Although the hearing 
notifications were not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, her hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since the December 16, 1998 effective date of the grant 
of service connection, the residuals of a right fifth 
metatarsal fracture have included pain and tenderness, but no 
malunion or nonunion, no toe abnormalities, no abnormal 
weightbearing, and no deformity; posture, gait, strength, or 
sensory findings have been normal, and functional loss has 
been no more than mild.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of right fifth metatarsal fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

This appeal involves a claim that was filed and initially 
adjudicated prior to enactment of the VCAA.  After the VCAA 
was enacted, in November 2001, July 2005, and February 2007, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for a higher initial rating, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  After 
issuance of these post-rating letters,  and opportunity for 
the Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of September 1998 and 
February 2009 VA examinations.  Also of record and considered 
in connection with the appeal are various statements 
submitted by the Veteran and her representative, on her 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In the June 1999 rating decision, the RO granted service 
connection and assigned an initial rating of 10 percent for 
residuals of a right fifth metatarsal fracture, pursuant to 
Diagnostic Code (DC) 5283, effective December 16, 1998.  

Under DC 5283, a 10 percent rating is assignable for nonunion 
or malunion of the tarsal or metatarsal bones that is 
moderately disabling.  A 20 percent rating is available for 
moderately severe disability, and a maximum 30 percent rating 
is available for severe disability.  38 C.F.R. § 4.71a, DC 
5293 (2008).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent is not warranted.  

Specifically, under DC 5283, a 20 percent rating is not 
warranted because there is no malunion or nonunion of the 
tarsal or metatarsal bones.  The report of a VA examination 
in February 2009 reveals the examiner's conclusion, based on 
previous X-rays, that there is no evidence of malunion or 
nonunion.  

The Board has considered whether application of a different 
DC would allow for a higher rating for the residuals of right 
fifth metatarsal fracture.  Under DC 5284, moderate residuals 
of foot injuries warrant a 10 percent rating.  A 20 percent 
rating requires moderately-severe residuals.  A 30 percent 
rating requires severe residuals.  A 40 percent rating 
requires that the residuals be so severe as to result in 
actual loss of use of the foot.  However, given the evidence, 
the Board finds that a 20 percent rating also s not warranted 
under that DC.

A September 1998 military evaluation board examination 
revealed no obvious deformities or swelling of the right 
foot, although there was tenderness with compression of the 
metatarsals and along the base of the fifth metatarsal.  

The report of a September 1998 examination reveals that the 
right fifth metatarsal showed no signs of inflammation or 
obvious deformity, and no signs of osteomyelitis.  
Specifically, there was no warmth or tenderness to palpation, 
and no palpable effusion or swelling.

The report of an examination in October 1999, which included 
an examination of the feet, reflects that the feet and toes 
were "completely normal."

In the report of the February 2009 VA examination, the 
examiner noted that the Veteran appears healthy and moves 
freely in no acute distress.  Her posture and gait were found 
to be normal.  Heel and toe walking and squatting were also 
normal.  The examiner reported that the Veteran does not need 
or use assistive devices and does not currently use 
orthotics.  Tenderness was noted about the distal fifth 
metatarsal on the right, extending into the web space in-
between the fourth and fifth metatarsal.  However, sensory 
examination of the foot was normal.  Strength was also 
normal.  There was no edema, and no skin changes.  Pulses 
were 2+.  There were no toe abnormalities and no signs of 
abnormal weightbearing on her shoes.  There was no deformity, 
swelling or erythema.  

In terms of functional loss, the Veteran reported that, two 
or three times a week she will have flare-ups of pain to 8 
out of 10 in severity and they last all day.  Being on her 
feet will cause a flare.  When she has a flare-up, she will 
sit down if she can, otherwise she keeps going.  She is able 
to do her housework and yard work.  She "pushes through."  
She does what she has to do.  She states if she has to mow 
the lawn she will do it.  She tries to exercise on the 
treadmill.  Sometimes this will cause her foot to lock-up but 
she states she tries to do three to four days out of the week 
walking two to five miles on the treadmill.  She stated that, 
prior to her pregnancy she was running two to three miles on 
the treadmill.  

Regarding occupational impairment, the Veteran reported that 
she is able to do her usual work.  She manages a store.  She 
stated that some days she needs to sit, but she can do her 
usual work otherwise.  She has not missed any days due to her 
foot.  

Objectively, the examiner found no evidence of functional 
loss.  He stated that, it appears that if she has any 
functional loss, it would be the idea of having to sit down 
occasionally when she is working her 40-hour-week job on her 
feet.  Therefore, he concluded that any degree of functional 
loss would be mild in the opinion of the examiner.

In sum, since the December 16, 1998 effective date of the 
grant of service connection, the residuals of a right fifth 
metatarsal fracture have included pain and tenderness, but no 
malunion or nonunion, no toe abnormalities, no abnormal 
weight bearing, and no deformity.  Posture, gait, strength, 
or sensory findings have been normal.  As such,  the right 
fifth metatarsal fracture residuals have not resulted in 
impairment that can be categorized as, at least, moderately-
severe-which is required for the next higher rating under DC 
5284.   In so finding, the Board notes, in addition to the 
February 2009 examiner's finding of "mild" functional 
impairment, that there has been minimal interference with the 
Veteran's employment and activities of daily life.  

The Board further finds that there is no basis for award of a 
rating greater than 10 percent under any other DCs pertinent 
to musculoskeletal foot disability.  In the absence of 
evidence that the Veteran's service-connected residuals of a 
right fifth metatarsal fracture involve flat foot or claw 
foot, evaluation of the disability under DCs 5276 or 5278, 
respectively, is not warranted. 

The Board also notes that service connection is in effect for 
rheumatoid arthritis, and a separate disability rating is 
assigned; however, the matter of that rating is not on 
appeal.  Therefore, rating the disability currently under 
consideration under any DC pertinent to arthritis is not 
appropriate.  The current disability also is not shown to 
involve any residuals to warrant consideration of any other 
provision of the rating schedule.

In short, in the absence of other and/or more severe 
symptomatology, the Board finds that the 10 percent rating 
assigned adequately compensates the Veteran for her 
disability, and there is no basis for a higher schedular 
rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the December 16, 1998 effective date of the grant of 
service connection, the Veteran's residuals of right fifth 
metatarsal fracture reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited/discussed in the June 2004 SSOC).  
This disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating at each stage), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, in the absence of any evidence of the 
factors noted above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that since the 
effective date of the grant of service connection, there is 
no basis for staged rating pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

An initial rating in excess of 10 percent for service-
connected residuals of right fifth metatarsal fracture is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


